


117 S2115 IS: Jury Access for Capable Citizens and Equality in Service Selection Act of 2021
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2115
IN THE SENATE OF THE UNITED STATES

June 17, 2021
Mrs. Shaheen (for herself, Ms. Collins, Mrs. Murray, Mr. Whitehouse, Ms. Cantwell, Ms. Baldwin, Mr. Markey, and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on the Judiciary

A BILL
To amend title 28, United States Code, to prohibit the exclusion of individuals from service on a Federal jury on account of sexual orientation or gender identity.


1.Short titleThis Act may be cited as the Jury Access for Capable Citizens and Equality in Service Selection Act of 2021 or the Jury ACCESS Act of 2021. 2.Exclusion from Federal juries on account of sexual orientation or gender identity prohibitedSection 1862 of title 28, United States Code, is amended by inserting sexual orientation, gender identity, after sex,.

